Citation Nr: 9934123	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
prostatitis.


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), in which the RO 
denied a compensable rating for service-connected 
prostatitis.  The veteran has perfected an appeal of that 
decision.


REMAND

The veteran's claim is well grounded.  38 U.S.C.A. §  
5107(a); Murphy v. Derwinski, 1 Vet. App 78 (1990).  A 
veteran's assertion that his disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

In a statement dated in February 1998, and received in March 
1998 the veteran reported that he was receiving treatment for 
prostatitis at the Highland Medical Center.  There is no 
evidence that the RO attempted to obtain those records and 
there are no records from the facility in the claim folder.  
The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
White v. Derwinski, 1 Vet. App. 519, 521 (1991).  

The duty to assist also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi,     3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy, 1 
Vet. App. at 78.

Accordingly, this case must be REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for 
genitourinary conditions since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured, including the Highland Medical 
Center, San Bernardino, California.

2.  Thereafter, if additional records are 
obtained, or the veteran reports a change 
in his condition since the last 
examination, the veteran should be 
afforded a thorough urologic examination 
with diagnosis of any pathology found.  
The examiner should also determine 
whether the veteran's complaints and 
symptoms are related to the service-
connected prostatitis.  The claims file 
should be reviewed by the examiner prior 
to the completion of the examination and 
the examiner should note in writing such 
review.  

3.  The veteran should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of the failure to report under 38 C.F.R. 
§ 3.655 (1999).  If he fails to appear 
for the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective action at once. 

5.  The RO should then again consider the 
issue on appeal.  If the decision is 
unfavorable, the veteran should be 
furnished an appropriate supplemental 
statement of the case and given a 
reasonable opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

